Citation Nr: 1611026	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-02 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for a left knee disorder.

2.  Service connection for a right knee disorder.

3.  Service connection for a left foot disorder.

4.  Service connection for a left leg disorder.

5.  Service connection for a back disorder, to include as secondary to right and left knee disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1975 to June 1977, and from August 1979 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 (left knee, right knee, left foot, left leg) and October 2009 (back) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In November 2014, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) in order to schedule the Veteran for a videoconference Board hearing.  The Board finds that there has not been substantial compliance with the November 2014 Board Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal is REMANDED to the AOJ.  


REMAND

Videoconference Board Hearing

As stated above, in November 2014, the Board previously remanded this case to the AOJ in order to schedule the Veteran for a videoconference Board hearing; however, a review of the record shows that the AOJ did not schedule a videoconference Board hearing.  Moreover, in November 2015, the Veteran requested the status of his appeal, confirmed his request for a Board videoconference hearing, and indicated that he has not received any correspondence from VA to schedule the Board videoconference hearing.  Accordingly, the Board finds that the AOJ did not substantially comply with the November 2014 Board remand directive to schedule the Veteran for a videoconference  Board hearing.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2015); see also 38 C.F.R. 
§ 20.700 (2015) (a hearing on appeal will be granted if an appellant expresses a desire to appear in person).

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




